Missouri Court of Appeals
                            Southern District



APRIL 20, 2016
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33851

     Re:   HUMBERTO MONTANO,
           Petitioner-Respondent,
           v.
           STATE OF MISSOURI,
           DEPARTMENT OF SOCIAL SERVICES,
           CHILDREN’S DIVISION,
           Respondent-Appellant.

THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD33721

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           v.
           MARK D. O’BRIEN,
           Defendant-Appellant.

2.   Case No. SD34004

     Re:   STATE OF MISSOURI,
           Respondent,
           vs.
           ROBERT C. NALES,
           Appellant.